IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-21169
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

EDGAR ALEXANDER HERRERA-VILLATORO,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-00-CR-886-ALL
                      --------------------
                       September 12, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Edgar Alexander Herrera-Villatoro appeals from his guilty-

plea conviction for illegally reentering the United States after

being convicted of an aggravated felony and deported.    He

contends that his offense level under the sentencing guidelines

should not have been increased by 16 levels for a prior

aggravated felony.

     Herrera argues that his prior Texas felony conviction for

indecency with a child was not a “crime of violence” warranting

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-21169
                                  -2-

the 16-level increase.    The guidelines provide for a 16-level

increase when the defendant has a prior felony conviction for a

“crime of violence.”   U.S.S.G. § 2L1.2(b)(1)(A)(ii) (Nov. 2001).

A crime of violence is defined to include “sexual abuse of a

minor.”   Id. comment. (n. (1)(B)(ii)(II)).   The Texas crime of

indecency with a child, see TEX. PENAL CODE § 21.11, constitutes

“sexual abuse of a minor.”    United States v. Zavala-Sustaita, 214
F.3d 601, 607 (5th Cir. 2000), cert. denied, 531 U.S. 982 (2000);

see also United States v. Rayo-Valdez, ___ F.3d ___, No. 02-10010

(5th Cir. Aug. 12, 2002), 2002 WL 1832140, *3 (“for purposes of

determining ‘crime of violence’ under § 2L1.2, there is no such

thing as non-violent sexual abuse of a minor”).    Herrera’s 16-

level increase was warranted by his prior conviction for

indecency with a child.

     Herrera also contends that his prior conviction for

transporting an illegal alien cannot support the 16-level

increase because, at the time of his conviction, the elements of

that offense did not include committing the act for profit as

required by the guidelines.    See U.S.S.G. § 2L1.2(b)(1)(A)(vii).

He also argues that transporting an alien within the United

States is not an alien “smuggling” offense.    We need not address

these arguments because the 16-level increase was justified by

Herrera’s prior felony conviction for indecency with a child.

     The conviction and sentence are AFFIRMED.